EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner's amendment was given in an interview with Agatha H. Liu on February 10th, 2021.
The application has been amended as follows:

Claim 1, line 10, replace “such that” with --wherein--.

Claim 13, line 11, replace “such that” with --wherein--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a computer-implemented method of targeting grower fields for crop yield lift comprising: determining, after the identifying, whether the grower’s field will be responsive,, with an increasing crop yield, to increasing a crop seeding rate for the grower’s field from the current seeding rate to the target seeding rate, wherein an impact of increasing the crop seeding rate for the grower’s field on crop yield lift, is above a slope threshold on responsiveness, the determining being based on a relationship between the crop seeding rate data and the corresponding crop yield data; preparing, in response to determining that the grower’s field will be responsive, a prescription as an executable script to be implemented in the grower’s 
Xu et al. (US 2017/0105335 Al) teaches a similar computer-implemented method of targeting grower fields for crop yield lift as the claimed invention.
However, Xu lacks a computer-implemented method of targeting grower fields for crop yield lift comprising determining, after the identifying, whether the grower’s field will be responsive,, with an increasing crop yield, to increasing a crop seeding rate for the grower’s field from the current seeding rate to the target seeding rate, wherein an impact of increasing the crop seeding rate for the grower’s field on crop yield lift, is above a slope threshold on responsiveness, the determining being based on a relationship between the crop seeding rate data and the corresponding crop yield data.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647